GILDAN ACTIVEWEAR INC. NOTICE OF CHANGE IN YEAR-END TO: British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers (Québec) New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Securities Commission of Newfoundland and Labrador RE: Notice of Change of Financial Year-End pursuant to Section 4.8 of National Instrument 51-102 – Continuous Disclosure Obligations (“NI 51-102”) 1. Reporting Issuer Change of Financial Year-End Gildan Activewear Inc. (“Gildan”) hereby provides notice pursuant to Section4.8 of NI 51-102 that it has changed its financial year-end from the first Sunday following September 28 to the closest Sunday to December 31. 2. Reason for the Change The change in year-end recognizes that the seasonality of the overall consolidated sales revenues for Gildan is changing due to the increasing importance of the Branded Apparel segment. Gildan's business planning cycle is becoming more aligned with the calendar year, and this change will provide better visibility on retail program placements and cotton fixations. In addition, the change in year-end will be better aligned with Gildan's industry comparables. 3. Old Financial Year-End The first Sunday following September 28 of each year 4. New Financial Year-End The Sunday closest to December 31 of each year 5. Length and ending date of the periods, including the comparative periods, of each interim financial report and the annual financial statements to be filed for Gildan's transition year and its new financial year TRANSITION YEAR TRANSITION YEAR COMPARATIVE ANNUAL FINANCIAL STATEMENTS TO TRANSITION YEAR INTERIM PERIODS FOR TRANSITION YEAR COMPARATIVE INTERIM PERIODS TO INTERIM PERIODS IN TRANSITION YEAR 15 months ended January 3, 2016 12 months ended October 5, 2014 3 months ended January 4, 2015 6 months ended April 5, 2015 9 months ended July5, 2015 12 months ended October 4, 2015 3 months ended December 29, 2013 6 months ended March 30, 2014 9 months ended July6, 2014 12 months ended October 5, 2014 NEW FINANCIAL YEAR NEW FINANCIAL YEAR COMPARATIVE ANNUAL FINANCIAL STATEMENTS TO NEW FINANCIAL YEAR INTERIM PERIODS FOR NEW FINANCIAL YEAR COMPARATIVE INTERIM PERIODS TO INTERIM PERIODS IN NEW FINANCIAL YEAR 12 months ended January 1, 2017 15 months ended January 3, 2016 3 months ended April 3, 2016 6 months ended July3, 2016 9 months ended October 2, 2016 3 months ended April 5, 2015 6 months ended July5, 2015 9 months ended October 4, 2015 2 6. Filing deadlines, prescribed under Sections 4.2 and 4.4 of NI 51-102, for the annual financial statements and interim financial reports for Gildan's transition year FINANCIAL STATEMENTS TO BE FILED FILING DEADLINE Interim financial statements for the three months ended January 4, 2015 Interim financial statements for the six months ended April 5, 2015 Interim financial statements for the nine months ended July5, 2015 Interim financial statements for the 12 months ended October4, 2015 Annual audited financial statements for the 15 month transition year ended January 3, 2016 February 18, 2015 May 20, 2015 August 19, 2015 November 18, 2015 April 4, 2016 DATED this 4th day of December, 2014 GILDAN ACTIVEWEAR INC. Per: /s/ Lindsay Matthews Name: Lindsay Matthews Title: Vice President, General Counsel and Corporate Secretary 3
